Name: Commission Regulation (EEC) No 321/87 of 30 January 1987 correcting Regulation (EEC) No 243/87 fixing additional amounts for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 87 Official Journal of the European Communities No L 30/79 COMMISSION REGULATION (EEC) No 321/87 of 30 January 1987 correcting Regulation (EEC) No 243/87 fixing additional amounts for poultry ­ meat products not tally with the Measures submitted for an opinion to the Management Committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 243/87, the country of origin 'Brazil ' in the column headed 'Imports affected' opposite subheading 02.02 B II g) of the Common Customs Tariff is hereby replaced by 'Brazil , Hungary'. Article 2 This Regulation shall enter into force on 31 January 1987. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulation (EEC) No 243/87 (3) ; fixes the additional amounts for poultrymeat products ; whereas a check has shown that a country of import does This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 77 . (2) OJ No L 133 , 21 . 5 . 1986, p. 39 . (3 OJ No L 25, 28 . 1 . 1987, p. 21 .